07/30/2020
             Case
             15:57
                   2:20-cv-02121-KHV-TJJ
                       9134912932
                                         Document 26 OFFICE
                                               FEDEX  Filed 07/30/20
                                                             1958
                                                                     Page 1 of 4 PAGE                                       02/05




                                                                                                                            r---
                                          IN THE UNITED STATES DISTRICT COUR                         FILE,                  L)

                                                FOR THE DISTRICT OF KANSAS
                                                                                                       1
                                                                                                           JUL. 3 0 2020
       Ccmsut!lu I:. Kelly-Ltippt:H l)

       Plaintiff                     ).

       v.

       Monsanto Co./Bayer Corp.)

       Defendants                                                            case N ·. :w-1u1


                                   MOTIGN   roo DErAULT FOR FAILURE TO RESPO          D SUMMONS



       Pursuant to Federal Rule of Civil Procedure 55(a), Consuelo E. K Uy-Leppert, plaintiff, requests
       that the Clerk of Court enter default against defendant Monsanto C pany/Bayer Corp. The return
       l4k. fv.a: ll.a.i~ .uJAlfo.( vv·~ c~tei)dcd to July '.}0, 2020.   A.s of the   il.iN of filing thfo motion,   the.
       defendant has not filed an answer with thi.s Court.




       Consuelo E. Kelly-Leppert

       10257 Switzer, Overland Park, Ks. 66212

       Today's date: 7/30/2020
             Case 2:20-cv-02121-KHV-TJJ Document
                                             FEDEX26OFFICE
                                                      Filed 1968
                                                            07/30/20 Page 2 of 4 PAGE                            03/05
07/30/2020   15:57   9134912932




                                 IN THE UNITED STATES DISTRICT C URT
                                       FOR THE DISTRICT OF KANSA


                                                            CASE NO. 20-2 21

       Consuelo E.Kelly-Leppert
       Plaintiff
       V
       Monsanto Co./Bayer Corp,
       Defendants

                                       DEFAULT JUDGEMENT
       The defendants, Monsanto Co./Bayer Corp. having failed to answe summons and default having
       been entered on July 30~ 2020 and plaintiff having requestedjudg em against the defaulted
       dc:G;;:udD..11.b m1.u ~ Jldtt,d a proper motion and atfid.avit in acco ce with FRCP 55(a) and
       (b). Judgement is hereby entered in favor of plaintiff Consuelo E. llyMLeppert and against
       defendants as follows:
       $130M for the pain and suffering which resulted in an open hearts gezy and diverticulitis, loss
       of companionship, loss of father and grandfather~ loss ofbusiness c used hy elyrihnll':S'ltP..•., th.;-
       torms of agent orange and round up. which cansen      sf'cvAml t::'t\ncerSl'   Michael J. Kelly.




                                                                                                 ,·:
07/30/2020
             Case
             15:57
                   2:20-cv-02121-KHV-TJJ
                       9134912932
                                         Document 26 OFFICE
                                               FEDEX  Filed 07/30/20
                                                             1968
                                                                     Page 3 of 4 PAGE                                04/05




                                     IN THE UNITED STATES DISTRICT CO               T
                                          FOR THE DISTRJCT OF KANSAS


                                                  CASE NO- 20-2121
       Consuelo E. Kelly-Leppert
       Plaintiff
       V

       Monsanto Cn./Rl'lyflr C.orp

       Defendants
                                                ENTRY OF DEFAULT


       Plaintiff. Consuelo E. Kelly-Leppert, requests that the Clerk of the Court nter default against derendants1
       Monsanto CoJBayer Corp. pursuant to FRCP 55(a), it appearing fr m the record that defendants
       have failed to answer the default of summons is hereby entered pur uant to FRCP 55(a).




      Plaintiff
       I 0257 Switzer, Overland Park~ Ks. 66212


      Clerk of the Court
      In the United States District Court
      For the District of Kansas
07/30/2020
                    Case
                    15:57
                          2:20-cv-02121-KHV-TJJ
                              '3134'312'332
                                                Document 26 OFFICE
                                                      FEDEX  Filed 07/30/20
                                                                    1'358   Page 4 of 4 PAGE                                                                                                                                                                            05/05




                                                                                           CERTIFICAfE Of SERVICE


       I ,,_ .......... ._. -· ·--- I   !ry- • h .   .. ,   • .... • I .. .. J,..   ~"-   ..,;"\""II'\ • • -- • ,-:_ -- • "U" .. ! ..   ·v ............ ., _, .... !t l. ·- f 1.,..   1 ........... :.   a r! .. • •   I -- •   • • - .!I   f-. • ft .. J,. : ..   I.

       Fanning of Peak Litigation 4900 Main St. Ste. 160 Kansas City, Mo. 6411

     /~__:;:;.,{;--,;..;..;.
                        .. f / ~ ~ ~ - - - - 1 - - - - - - -
       Consuelo E. Kelly-l-eppert

       10257 Switzer

       Overland Park, Ks 663Z3
